Case 1:18-0\/- -04359- A|\/|D- RLI\/| Document 28 Filed 03/07/19\Page l§ 0f_2 JPage|`D #: 103

' mw.zs@x»m,_é¢e§§$»&@nmg§¥w§£ ;M "’~“-/’ “"s¥

   

UNITED STATES DISTRICT C()URT
EASTERN DISTRICT OF NEW YORK
Levi Eichenstein and
Miriarn Eichenstein

Plaintiff,

v. CASE NO.: 1:18-€v~4359

Experian lnformation Solutions, Inc.
Sterting National Bank and Trust Cornpanyf/?</a
Asfort`a Federal Savi`ngs

Defendant.

STIPULATI{)N OF DISMISSAL WITH PREJUBICE AS TO EXPERIAN
INFORMATIGN SOLUTIONS INC ONLY

IT IS HEREB¥ STIPULATED AND AGREED by and between the undersigned counsel
for the Plaintiff and Defendant Experian Information Solutions, Inc. in the above captioned action,
that whereas no party hereto is an infant, incompetent person for Whozn a committee has been
appointed or conservatee, and no person not a party has an interest in the subject matter of the
action, that this action is dismissed as to Experian fnformation Solutions, Enc. with prejudice and
Without costs to either party pursuant to Rnie 41(a)(1)(A)(ii) of the Federal Rules of Civii
Procedure.

Dated: March 7 2019

 

 

For P}aintiff Levi Eichenstein and For Defendant Experian Information

Miria ic enstem So[utions,lg§. %L
nj <Rvy\ Britten; Zin{;net/%

 

Daniei Kohn, Esq

Stein Saks, PLLC

285 Passaic Street
Hztckensack, NJ 07601
201-282-6500

dkohn @ stemsakslegal.com

 

 

Jones Day

250 Vesey Street

New York, NY 10281
212-326-3939
bz,irnrner@j onesday.com

 

 

Case 1:18-cv-O4359-A|\/|D-RLI\/| Document 28 Filed 03/07/19 Page 2 of 2 Page|D #: 104

CERTIFICATE OF SERVICE
l certify that on March 7, 2019, a copy of the foregoing Was filed electronically in the ECF
system Notice of this filing will be sent to the parties of record by operation of the Court’s
eiectronic filing system Parties may access this filing through the Coni't’s system

/s/ Danz'el Kohn
Daniel Kohn, Esq.
Stein Saks, PLLC
285 Passaic Street
Hackensack, NJ 07601
Attomeysjor ll’li:a!i`nfi}jf

